Citation Nr: 1801108	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  14-10 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for renal cell carcinoma, to include as a result of exposure to an herbicide agent. 

2.  Entitlement to service connection for cancerous lymph nodes, to include as secondary to renal cell carcinoma. 


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to January 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision of the Newark, New Jersey, Regional Office (RO) of the Department of Veterans Affairs (VA).  In his March 2014 formal appeal (VA Form 9), the Veteran requested a videoconference hearing before a Veterans Law Judge.  The Veteran withdrew his request for a hearing in March 2017.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran states that he suffers from renal cell carcinoma and cancerous lymph nodes as a result of herbicide agent exposure incurred during his service.  The Veteran has provided written lay evidence which indicates that he engaged in activities that may have resulted in exposure to herbicide agents during his service at Ubon Royal Thai Air Force Base, in Thailand.  On remand, the RO should contact the Joint Services Records Research Center (JSRRC) to verify the Veteran's possible herbicide agent exposure.  See 38 U.S.C. § 5103A (2012).  The RO should also obtain any VA treatment records not already associated with the Veteran's claims file.  See id.

The Board notes that the Veteran attended a VA examination in July 2011, which assessed his renal cell carcinoma and cancerous lymph nodes.  The author of a corresponding report did not provide an opinion as to whether the Veteran's renal cell carcinoma and cancerous lymph nodes were related to his service, to include as a result of herbicide agent exposure.  An addendum opinion which discusses the relationship, if any, between the Veteran's service and his claimed disabilities is required.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any VA treatment records not already of record.

2.  Attempt to verify the Veteran's reported exposure to herbicide agents through JSRRC, per M21-1 provisions.  Specifically, send a request to JSRRC for verification as to whether the Veteran was potentially exposed to an herbicide agent during his period of service while stationed in Thailand at Ubon Royal Thai Air Force Base from August1968 to August 1969.  The Board again notes the Veteran's statement that he was exposed to herbicide agents while serving in proximity to the flight line of the base.  Any response from JSRRC should be associated with the record.

3.  After completion of items 1 and 2, forward the claims file, including a copy of this Remand, to the July 2011 medical examiner (if possible) for an addendum medical opinion to determine whether the Veteran incurred renal cell carcinoma and cancerous lymph nodes as a result of his service, to include as a result of herbicide agent exposure (including Agent Orange).  An examination, to include diagnostic tests and studies, should be accomplished if necessary.  The claims file must be reviewed by the examiner in conjunction with any examination.  Based on a review of the record, the examiner should address the following: 

Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's renal cell carcinoma and/or cancerous lymph nodes are related to the Veteran's service, to include as a result of exposure to an herbicide agent (including Agent Orange)?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

4.  Readjudicate the Veteran's claims. If the benefits sought remain denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Remanded matters must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112.




_________________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

